Citation Nr: 0500360	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-08 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for neurological 
impairment of the left lower extremity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for neurological 
impairment of the right lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, M.C. and D.C.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  The Board notes at the outset that this case 
involves a rebuilt claims file.

Procedural history

The veteran served on active duty from June 1944 to June 
1946.

In January 1996, the RO received the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for neurological impairment of the lower extremities.  A 
January 2000 rating decision granted VA benefits for this 
condition and assigned a 10 percent disability rating.  The 
veteran perfected an appeal as to the assigned rating.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in June 2002.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In October 2002, the Board requested an additional medical 
examination under the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  Pursuant to this request, an additional VA 
examination was conducted in January 2003.  The regulation 
which granted the Board the authority to engage in initial 
development of an evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case to the RO 
to ensure compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and to allow 
the RO to readjudicate the claim in light of the January 2003 
VA examination.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir.) [absent a waiver, the Board may not adjudicate a 
claim based on evidence which has not been previously 
considered by the RO.]

In a February 2004 supplemental statement of the case, the RO 
awarded separate 10 percent disability ratings for each lower 
extremity.  The veteran has not expressed satisfaction with 
the assigned ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].  

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in December 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned VLJ.  See 38 C.F.R. § 
20.900(c) (2004).

Other matters

A February 2001 RO rating decision denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  Although the veteran 
initially filed a notice of disagreement regarding this 
issue, the claim was withdrawn in October 2001.  In December 
2004, however, the veteran's representative submitted a 
statement expressing a desire to reassert a TDIU claim.  The 
December 2004 statement also requested that the veteran be 
considered for special monthly compensation based on the need 
for regular aid and attendance or housebound status.  These 
issues are therefore referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is seeking entitlement to an increased disability 
rating for neurological impairment of the left and right 
lower extremities, each of which is currently evaluated as 10 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the assigned ratings.

Factual background

The Board believes that a recapitulation of the pertinent 
factual background would be useful.

The veteran underwent surgery in May 1965 to repair a 
service-connected inguinal hernia.  During this procedure, 
the veteran was injected with a spinal anesthesia.  
Postoperatively, he complained of severe lumbar pain, but X-
rays of the lumbar spine were within normal limits and a 
neurological examination revealed no pathology.

There is no medical evidence of record for several decades 
following this surgery.  Treatment records from Dr. E.A. 
dated July 1995 noted bilateral hip flexor weakness.  These 
symptoms were reported to be slowly progressive in nature and 
ongoing since 1965.  Dr. E.A. noted that "[a]mong the 
differential diagnoses in such a problem, I would consider 
bilateral lumbosacral plexopathies, femoral neuropathies, an 
abortive form of limb girdle muscular dystrophy, and less 
likely a spinal cord problem around L3-L4." 

VA outpatient treatment records dated August 1995 to January 
1996 noted decreased sensation in the legs and proximal leg 
weakness.  Also noted was pain and weakness upon standing and 
the fact that the veteran could only get up from the seated 
position with great difficulty.  As noted in the 
Introduction, the veteran filed a claim under 38 U.S.C. 
§ 1151 in January 1996.

On VA examination in October 1998, the veteran complained of 
a long history of severe low back pain and weakness, as well 
as numbness and tingling in both lower extremities.  Physical 
examination revealed diminished sensation from the toes to 
the upper part of the legs with diminished deep tendon 
reflexes in the knees.  Deep tendon reflexes at the ankles 
were absent.  A diagnosis of peripheral neuropathy was 
rendered.  X-rays accompanying the examination revealed mild 
degenerative changes at multiple levels of the lumbar spine.

In a January 2000 rating decision, the veteran was granted 
benefits under the provisions of 38 U.S.C. § 1151 for 
neurological impairment of the lower extremities on the 
theory that the spinal anesthesia administered during his 
1965 surgery led to the later demonstrated neurological 
symptomatology.

Following the January 2000 rating decision, an additional VA 
examination was conducted in November 2000.  During this 
examination, the veteran complained of low back pain and 
radicular bilateral leg pain with cramps and spasms of the 
bilateral leg muscles.  The veteran reported that he 
experienced leg pain from the time of his 1965 surgery until 
his retirement in 1987, but noted that he could walk without 
any problem during this period.  The veteran also noted that 
since his retirement he has experienced imbalance and 
increasing muscle spasms in the legs after walking only short 
distances.  The veteran also reported leg pain and numbness 
in the legs, which he noted starts in the low back area.  He 
also reported recurrent numbness in both feet of mild to 
moderate intensity.  

On examination, no muscle atrophy was noted and only mild 
secondary weakness of the legs and arms due to old age was 
demonstrated.  Overall, the examiner diagnosed a "gait 
disorder of the elderly" which causes "an unsteady feeling
 . . . requiring a cane or walker for ambulation."  No 
evidence of peripheral neuropathy, nerve root compression or 
focal entrapment neuropathy was found.

Additional X-rays conducted in August 2001 revealed disc 
space narrowing at L4-L5, L5-S1, and L2-L3 with small 
marginal osteophytes seen at these levels.  Mild degenerative 
changes were also noted at L4-L5 and L5-S1.  A diagnosis of 
degenerative disc disease was rendered.

During a neurological consultation in September 2001, the 
veteran again complained of low back pain, this time 
asserting the inability to walk more than a few steps before 
needing to sit and rest.  He also reported the inability to 
sit for more than an hour before having to lie down because 
of lumbar pain.  He reiterated his complaints of radiating 
pain coming from the back to the posterior portion of the 
legs and into his calves (which he asserted began in the mid 
1960s).  An EMG associated with this examination revealed 
chronic denervation of the lower lumbar myotomes bilaterally.  
Chronic bilateral L5-S1 radiculopathy was also noted.

The most recent VA examination was conducted in January 2003.  
The veteran presented at this examination in a wheelchair and 
had difficulty standing.  No specific atrophy of the 
musculature of the lower limbs was found and no tremors or 
fasciculations were noted.  The veteran was unable to stand 
on his heels and toes demonstrated a tendency to fall.  The 
veteran also had difficulty in performing a finger-to-nose 
test and tandem walking.  Some weakness in the quadriceps 
musculature was found.  Cerebellar dysfunction was also found 
and an MRI revealed a low-pressure hydrocephalus.  Memory 
impairment secondary to Alzheimer's disease was also noted.

Following the Board's May 2003 remand, the RO granted 
separate 10 percent ratings for neurological impairment of 
each of the lower extremities.  The separate ratings assigned 
by the RO appear to be based primarily on the finding of 
bilateral L5-S1 radiculopathy in the September 2001 
neurological consultation.  As noted above, the veteran has 
continued to express dissatisfaction with the assigned 
ratings.

Reason for remand

The medical history outlined above reveals multiple diagnoses 
including degenerative changes at multiple levels of the 
lumbar spine, degenerative disc disease with radiculopathy, a 
"gait disorder of the elderly" and cerebellar dysfunction.  
Service connection has been established for neurological 
impairment of the right and left lower extremities.  The 
medical evidence of record does not differentiate between the 
symptomatology associated with the service-connected 
neurological impairment of the lower extremities and the 
symptomatology associated with the various other non-service 
connected conditions.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this reason, the case must be 
remanded for a medical opinion which differentiates between 
service-connected and non-service connected pathology, to the 
extent possible.

In deciding to remand the case, the Board acknowledges the 
potential hardship another examination would entail for both 
the veteran and his caregivers.  Accordingly, the veteran's 
file will be referred to a physician for review without 
examination.  However, if the current state of the medical 
evidence does not allow for an informed opinion, a physical 
examination may be necessary.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

1.  VBA should forward the veteran's VA 
claims folder for review by an 
appropriately qualified medical 
specialist.  Based on the medical record, 
the reviewing specialist should attempt 
to differentiate between the 
symptomatology associated with the 
veteran's service-connected neurological 
impairment of the lower extremities 
arising from the 1965 incident and 
symptomatology associated with the 
veteran's non service-connected 
disabilities.  If symptomatology cannot 
be differentiated, the specialist should 
so state.  If the reviewing specialist 
deems it to be necessary, and taking into 
consideration the veteran's advanced age 
and physical condition, physical 
examination of the veteran and/or 
diagnostic testing  should be conducted.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

2. Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


